Citation Nr: 1731234	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for residuals of a neck/back injury.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) with major depressive disorder, rated as 30 percent disabling prior to April 4, 2011, and as 50 percent disabling since. 

5.  Entitlement to higher initial disability ratings for coronary artery disease (CAD), rated as 30 percent disabling prior to November 14, 2013, and as noncompensable since.  

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He had service in the Republic of Vietnam from April 1968 to April 1969.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a May 2011 rating decision, the RO increased the disability rating for PTSD with major depressive disorder to 50 percent, effective April 4, 2011, from the initial 30 percent rating assigned in the January 2008 rating decision.  

On June 23, 2017, the Board received a communication from the Veteran through his representative requesting that the case be adjudicated immediately.  The communication listed the timeline of the appeal and when evidence was submitted and received at the Board and commented that the delay in receipt of the evidence was problematic.  The Board interprets this as a motion to advance the case on the docket.  However, the stated reason for advancing the case on the docket does not rise to the level of sufficient good cause to do so.  See 38 C.F.R. § 20.900 (2016); 38 U.S.C.A. § 7107 (West 2014.  Therefore, the Board denies the motion.  

The issues of entitlement to service connection for malaria and entitlement to higher initial disability ratings for service-connected CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has current neck and back disability that had its onset during active service.

2.  The Veteran's current bilateral hearing loss had its onset during active service.  

3.  Prior to May 21, 2015, the service-connected PTSD had been manifested by symptoms of a chronic, intense level of irritability accompanied by bouts of anger and occasional violence, frequent panic attacks, continual depression, and an inability to establish meaningful relationships, resulting in deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

4.  As of May 21, 2015, the Veteran's service-connected PTSD has been manifested by his inability to commit to even the most mundane of social activities due to anxiety and panic reactions; an inability to work due to his preoccupations with controlling his behavior or of having a flashback in front of others; and borderline psychosis and a fragmented personality, with bizarre and inappropriate behavior; resulting in total occupational and social impairment. 

5.  The Veteran's service-connected PTSD with major depressive disorder has rendered him unable to secure and follow a substantially gainful occupation during the entire course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for neck/back injury residuals have all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral hearing loss have all been met. 38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  Prior to May 21, 2015, the criteria for an initial 70 percent disability rating for PTSD with major depressive disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  As of May 21, 2015, the criteria for a 100 percent disability rating for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411.

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

      A.  Residual Back/Neck Disability

The record confirms that the Veteran has current neck and back disabilities.  A March 2007 imaging report showed disc space and foraminal narrowing at C3-4, C4-5, C5-6, and C6-7 levels.  Posterior spurring was also present.  A June 2012 VA examination report included imaging findings which showed moderate multilevel degenerative changes from C3 through C7, and anterolisthesis of C7-T1.  A December 2012 lumbar spine MRI report noted disc space narrowing at L1-2, L3-4, L4-5, and L5-S1.  Narrowing of the neural foramina and foraminal stenosis was also present in these spinal segments.  

The Veteran's service treatment records (STRs) are devoid any indication that he complained of or was treated for a neck/back injury during service.  Nonetheless, the Veteran has credibly reported injuring his neck and back as a result of landing incorrectly after jumping about 15 feet from a helicopter when coming in to a landing zone under enemy fire.  He testified during his Board hearing that he fell over backwards after landing and that he could not roll over.  He hollered for a medic, however when the medic looked him over, he told him that he had not been hit with enemy fire and that he could not just stay there.  He noted that while the initial injury appeared to affect his neck, he developed symptoms up and down his back within the next couple of weeks, with his back occasionally becoming very painful or locking up on him.  

Given the Veteran's record of combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  These provisions create a presumption that a combat Veteran's reports of injuries sustained in combat are correct.  38 U.S.C.A. § 1154(b) (West 2014).  These provisions apply to an injury and the in-service consequences of that injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Moreover, while the record does not confirm that that the Veteran was treated for neck/back disability during service, he has adequately described why he did not seek additional treatment or report his back pain on his separation examination.  He maintained that given the severe injuries of fellow service members, he did not want to go complaining about his back pain.  He reported that he lied about not having back pain at separation because he wanted to be discharged from service as soon as possible, and he feared that reporting the back pain would keep him in longer.  

The Veteran additionally testified that he sought treatment for his back pain within a few months of his separation from service.  He maintained that his back pain symptoms remained fairly constant since his separation from service until recently when it became more severe.  He also indicated that he obtained all records that he could from prior physicians.  His wife testified that one treating physician had asked the Veteran when he broke his neck.  She maintained that his back had always hurt him since she first met him 30 years before. 

In support of his claim, the Veteran provided a letter from his primary care physician dated in June 2011.  The physician noted that he treated the Veteran for chronic back problems, and he gave the opinion that the Veteran's back disabilities were more likely than not caused by injuries sustained when he jumped from a helicopter during service in 1968.  While the physician did not provide reasons for this opinion, in a statement received in December 2011, he indicated that the Veteran had had ongoing complaints of cervical and lumbar spine pain since his fall in service.  The physician also noted that the Veteran had ongoing flare-ups of paravertebral spasms affecting the cervical and lumbar spine.  The flare-ups were accompanied by abnormal findings on x-rays and MRI reports, of a degenerative, post-traumatic basis.  Given the supporting statement from the Veteran's primary care physician, the Board finds that the physician's opinion as to the etiology of current neck/back disability is fully informed, fully articulated, and well-reasoned.  The physician, having treated the Veteran, was fully familiar with his medical history, his credible reports pertaining to his in-service injury, and he provided a clear opinion relating the Veteran's current disability to his in-service injury service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

While the June 2012 VA examiner provided the opinion that the Veteran's claimed disability was less likely than not incurred in or caused by an in-service injury, event, or illness, the examiner based the opinion only on an absence of documentation of the Veteran's claimed injury in the record.  The examiner did not afford proper credence to the Veteran's report of injury under the circumstances of combat.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the evidence supports a finding that the Veteran's current neck/back disabilities had their onset during his active service.  As such, reasonable doubt is resolved in favor of the Veteran and all elements for service connection for residuals of neck/back injury are met.  See Holton, supra.  

	B.  Bilateral Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

A January 2008 VA examination report confirms that the Veteran has current bilateral hearing loss.  The report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 10, 15, 30, and 70 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 5, 10, 10, 20, and 45 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 72 percent for the right ear and 76 percent for the left ear.  

An October 2007 private audiological evaluation report indicated that the Veteran's left ear audiometric testing results did not show sufficient impairment to reach disability status for VA purposes.  Word recognition testing, however, reflected a score of 92 percent for the left ear.  While the report did not indicate whether the testing was performed using the Maryland CNC Test, the Board will afford the Veteran the benefit of the doubt and find that he had sufficient hearing impairment to constitute a disability for VA purposes for the entire appellate period.  

While the Veteran's STRs do not reflect complaints of hearing loss, he has credibly asserted that he experienced acoustic trauma, which affected his hearing during service, as a result of combat exposure.  See 38 U.S.C.A. § 1154(b).  The Veteran's assertions are supported by his September 1969 separation examination, in which auditory thresholds were recorded.  While it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  Specifically, for the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz, 15, 10, 10, 10, and 5 decibels shall be added, respectively.  Here, upon conversion to ISO-ANSI units, the Veteran's September 1969 puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 25, 10, NR, and 25 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 25, 20, NR, and 25 dB respectively.  

Based on these findings, affording the Veteran the benefit of the doubt, the record shows that he had sufficient bilateral hearing impairment to constitute a disability for VA purposes at the time of his separation examination.  The STRs also confirm that while he had minimal hearing impairment at the time of his November 1967 induction examination, such impairment was not sufficient to constitute a disability for VA purposes, even upon conversion of audiometric testing results to ISO-ANSI standards.

The record additionally supports a finding that the Veteran has continued to have hearing loss since his separation from service.  During his October 2016 Board hearing, he credibly testified that he also noticed hearing loss within the first weeks or months after his separation from service.  He also testified that his hearing loss did not improve, but that it continued to gradually increase in severity over the ensuing years.  

The Veteran is competent to report his own ongoing hearing impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the evidence of record, including the Veteran's credible reports and the contemporaneous medical evidence, the Board finds that a sufficient nexus has been established between the Veteran's current hearing loss and his in-service acoustic trauma.  

While the January 2008 VA examiner concluded that the Veteran's hearing loss was not caused by military noise exposure because his hearing was normal upon discharge, the examiner did not consider any hearing loss present at separation after conversion of audiometric testing results to ISO-ANSA standards.  The examiner also did not appear to have the benefit of considering the Veteran's contentions of hearing impairment during service, and hearing loss present soon after his separation from service.  

Consequently, and given that the Veteran is diagnosed with bilateral hearing loss and that the credible and competent evidence indicates that his hearing loss began in service and has continued since; the Board finds that there is sufficient evidence to find that the Veteran's currently diagnosed hearing loss at least as likely as not had its onset during active service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303.

II.  Higher Initial Rating for PTSD

	A.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

      
      B.  Rating Criteria and Analysis

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD, like all other mental health disabilities, is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

An initial October 2007 VA examination report described the Veteran as having a very intense level of irritability, which reportedly had been problematic for the previous three years.  The report described his chronic insomnia, with difficulty falling and staying asleep.  The examiner noted a prior episode of rage and outbursts of anger.  The Veteran reported in years prior that he had arguments with his peers usually over small things, and that he while teaching, he would forget lesson plans and other materials that he had learned and used many times.  He reported that his quality of work had suffered due to PTSD symptoms.  The mental status examination revealed that the Veteran's mood was low and his affect was sad.  He had an elevated level of anxiety.  The Veteran complained of feeling lethargic and having a very low level of energy and poor motivation.  The examiner explained that the Veteran's symptoms represented a second diagnosis of major depressive disorder, as secondary to the PTSD.  The examiner noted that the Veteran's PTSD was rated as being severe in nature, and the depression was moderate in intensity.  The Veteran did not have a history of inappropriate behavior or auditory or visual hallucinations.  He denied having any suicidal or homicidal ideation.

The Veteran provided an October 2007 treatment report from a treating Vet Center psychologist.  The clinician noted symptoms including social isolation and feelings of detachment, loss of interest in and reduced frequency of activities involving crowds of people, detachment and restricted affect with explosive anger, and foreshortened view of the future.  His explosiveness reportedly affected his social and family life, and he was unable to become close or intimate, and was involved in frequent verbal altercations.  He married for the first time in 1969 and divorced in 1989.  He re-married in 1994, and had little socialization outside of required family functions.  He indicated that he would like to be able socialize more but simply does not trust himself to not to start an argument or a fight.

Continuing treatment reports noted the Veteran's ongoing difficulties with severe insomnia.  He reported that his anxiety interfered with his ability to pursue individual therapy, and he continually reported being sad, irritable, and anxious.  

A December 2008 VA examination report noted the Veteran's complaint of his mood becoming increasingly worse, and an onset of anxiety attacks.  The examiner noticed that the Veteran's chronic high levels of irritability had not changed since his last evaluation but that he had an increase in his infrequent outbursts of anger. 

During a January 2009 VA mental health assessment, the Veteran reported having anger issues.  He reported that in a prior job, he had an altercation with his boss which required him to see a psychiatrist.  A December 2009 VA psychiatric evaluation noted that the Veteran's PTSD symptoms included irritability and outbursts of anger and difficulty concentrating.  He presented to the evaluation with torn garments and was noted to have a depressed mood and affect.  He was noted to have PTSD induced panic symptoms.  Treatment reports dated around the time of this evaluation additionally indicated that although the Veteran was receiving multiple medications to treat his PTSD symptoms, he continued feeling very distressed due to an inability to manage his time and due to his inability to complete tasks due to forgetfulness and misplacing items.  His depression and anxiety also were not improving with medication.  The treatment reports also show that the Veteran had had some suicidal thoughts and episodic suicidal ideation, and that he continued to experience uncontrolled outbursts of anger.  A later June 2012 VA examination report noted substantially similar symptoms as indicated in the prior evaluation reports.

The record contains multiple letters and reports from the Veteran's private treating psychiatrist, E. B., M.D.  In a January 2013 letter, Dr. B. noted that he had been treating the Veteran since October 2012, and he outlined the Veteran's PTSD symptoms, including intense bouts of anger, which he reportedly felt that he could not control, making him a danger to potential co-workers.  He had increasing difficulty with concentration, and reported feeling embarrassed because he could not control what he would be thinking during times of severe anxiety.  Periods of anxiety and related panic attacks would occur without warning.  Dr. B. noted that the Veteran was not able to establish meaningful relationships with others due to great social anxiety and paranoia.  Dr. B. additionally noted that the Veteran was chronically unreliable, especially related to employment and relationships.

In a subsequent October 2013 letter, Dr. B. noted the Veteran's extensive PTSD symptoms of continuing nightmares, recurrent and intrusive distressing recollection of wartime events, intense psychological distress persistent avoidance and psychic numbing, marked diminished interest or participation in significant activities, persistent symptoms of increased arousal and hypervigilance.  The Veteran reported having had many uncontrolled outbursts of anger, and Dr. B. noted that the Veteran suffered from persistent irritability, panic attacks, and that he felt depressed most days with anhedonic features, sadness, a pervasive sense of hopelessness, and diminished ability to concentrate or complete important tasks.  The Veteran additionally reported worrying about how he would react to others and reported believing that he could be dangerous.  

In a letter dated in May 2015, Dr. B. provided a current in depth analysis of many of the Veteran's PTSD symptoms.  He noted that the Veteran was unable to maintain relationships with others and felt constant guilt about the many people he had "blown off."  He was unable to commit to even the most mundane of social activities with others due to his inability to follow through because of anxiety and panic reactions.  He was unable to work due to his preoccupations and being terrified of "acting out," or having a flashback in front of others.  Although the Veteran had been a gifted artist, Dr. B. noted that he was currently unable to produce any work, even when appearing to be producing something.  The Veteran again reported bouts of extreme anger and chronic irritability, and that he would flip into a rage upon little provocation.  Dr. B. noted that at time the Veteran exhibited borderline psychosis, and that his personality would become fragmented, with his behavior becoming bizarre and inappropriate.  Dr. B. ultimately noted that the Veteran could no socialize, could not maintain social relationships, could not tap into his own creative abilities, could not work, could not commit to the most mundane of social activities, could not sleep, could not control his emotions, and that he experienced unrelenting co-occurring anxiety and depression.  Dr. B. expressed his opinion that the Veteran was totally disabled due to PTSD.  

During his October 2016 Board hearing, the Veteran reported that his PTSD symptoms had increased in severity throughout his appeal.  He specifically reported that his PTSD symptoms were worse now than in 2012.  He testified as to having intense irritability with some violence.  He recalled an incident where he felt a desire to harm a VA examiner, but did not do so.  He reported pushing a man over a table while teaching an adult class following his retirement, and he reported having an altercation with a student.  

After a thorough review of the evidence, the Veteran's PTSD symptoms appear to have become more severe over the course of the appeal period.  From the beginning of the appeal period, however, the evidence indicates that the Veteran's PTSD symptoms were of such a severity as to cause occupational and social impairment with an inability to function in an employment setting or establish meaningful relationships.  Even from his first VA examination in October 2007, the Veteran has continuously been noted to suffer a very intense level of irritability, with bouts of anger and violence, representing impaired impulse control.  He has continuously been noted to have frequent panic attacks and has been noted to exhibit continuous depression at practically every evaluation.  These symptoms have been noted to have an effect on his ability to complete any employment or function appropriately outside of family relationships.  He additional has specifically been described as unable to establish meaningful relationships.  The record additionally indicates the Veteran has had episodic suicidal ideation and in January 2009 he presented for an evaluation with torn garments, representing neglect of his personal appearance.  

Based on this noted symptomatology, the Veteran's PTSD symptoms since the beginning of the appeal period are, overall, of the type and degree contemplated by the criteria for a 70 percent disability rating, and the symptoms are indicative of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

Notably, the May 2015 letter provided by Dr. B. provides indication that the Veteran has more recently suffered from more severe PTSD symptomatology.  At that time, the Veteran was unable to commit to even the most mundane of social activities with others due to his inability to follow through because of anxiety and panic reactions.  He was unable to work due to his preoccupations with controlling his behavior and of having flashbacks in front of others.  Of particular consequence, Dr. B. noted that the Veteran exhibited borderline psychosis and a fragmented personality, with bizarre and inappropriate behavior.  These symptoms are of the type contemplated by the criteria for a 100 percent disability rating.  This is also so where the Dr. B. indicated that the Veteran was easily provoked into fits of rage, representing a danger to himself and others.  Dr. B. specifically indicated that the Veteran was unable to socialize or maintain a social relationship to any degree, and that he could not do any work at all, thus indicating that the Veteran had total occupational and social impairment. 

Based on the foregoing, the Board finds that a 70 percent disability rating for PTSD is warranted for the portion of the appeal period prior to May 21, 2015.  Prior to that point, the evidence does not indicate that the Veteran had total occupational and social impairment; he did not present inappropriate behavior, or appear to be in a persistent danger of hurting himself or others.  He also did not present gross impairment in thought process or communication, have persistent delusions or hallucinations, and did not present as disoriented to time or place or have memory loss for names of close relatives, his occupation or his own name.  

As noted, however, the Veteran's PTSD symptoms warranting a 100 percent rating are clearly outlined in Dr. B's letter dated May 21, 2015; thus, that is the earliest dated medical evidence demonstrating entitlement to the 100 percent disability rating.  As such, the Board finds that the 100 percent disability rating is warranted effective May 21, 2015.   

Accordingly, reasonable doubt is resolved in favor of the Veteran, and a 70 percent disability rating is warranted for Veteran's PTSD prior to May 21, 2015, and 100 percent disability rating is warranted effective that date.  A preponderance of the evidence, however, is against the assignment of a 100 percent rating at any point prior to May 21, 2015.  38 U.S.C.A. § 5107(a).  


	C.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's PTSD with major depressive disorder are contemplated by the criteria found in the rating schedule, including all symptoms leading to his occupational and social impairment.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor his representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Also considered by the Board is whether the collective effect of the Veteran's other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for bilateral hearing loss, tinnitus, residuals of a neck/pain injury, and CAD.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his PTSD.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


III.  TDIU

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record during the course of the claim or appeal.  TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In the instant appeal, the Board has now awarded a 70 percent disability rating for the Veteran's service-connected PTSD from the beginning of the appeal period through May 21, 2015, the effective date for which the Board has awarded a 100 percent disability rating for the PTSD.  The disability percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16(b) are met throughout the appeal period.  

In a January 2013 TDIU claim, the Veteran attributed his inability to secure or follow a substantially gainful occupation to service-connected PTSD.  He indicated that he became too disabled to work in 2008, but that he was unable to work full-time as of the year 2006.  He reported incomed data showing that he earned very little income after the year 2006.  His primary occupation during his years of employment was as a teacher.  He had completed a college degree and additional training for art education.   

From the time of the Veteran's October 2007 VA examination, he has been frequently noted to have an inability to perform quality work.  He reported that his psychiatric symptoms interfered with his ability to work as a school teacher.  The December 2008 VA examination report noted that the Veteran described several ways and instance that his psychiatric symptoms significantly interfered with his employment.  Additionally, the Veteran continually reported that his PTSD symptoms affected his ability to organize himself, and that his caused him severity distress and anxiety.  He reported forgetting lesson plans and materials that he had learned and used many times before.  Additionally, the Veteran's intense irritability with outbreaks of anger has reportedly led to altercations with students and peers, thereby affecting his ability to secure and follow gainful employment.  

The Veteran's private treating psychiatrist, Dr. B., additionally commented on his inability to control his anger, and his belief that this made him a danger to potential co-workers.  Dr. B. has repeatedly noted that the Veteran's PTSD caused him to be unreliable in employment, and that he could not sustain gainful employment. 

During his October 2016 Board hearing, the Veteran and his wife described his having an altercation with a student the year that he retired from art teaching.  He also reported having altercations with adults, and described an incident where he pushed a man over a table, when he attempted to continue to teach at an art center after his retirement.  He reported that his proneness to violence was what concerned him the most in working with others.  

The Board finds that the evidence of record establishes that since the beginning of the appeal period, the Veteran's service-connected PTSD, acting alone, has rendered him unable to secure and follow a substantially gainful occupation.  This is primarily shown by the comments of medical professionals and the Veteran's and his wife's competent and credible testimony.  Here, the Board notes that this determination is not inconsistent with its determination that the Veteran's psychiatric disability did not result in total occupational and social impairment, the criteria for a 100 percent schedular rating, prior to May 21, 2015.  

A TDIU is considered a lesser benefit than a 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is that a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  In the instant case, the Board has assigned a 100 percent disability rating for the Veteran's service-connected PTSD from May 21, 2015, and the Veteran's TDIU award prior to that date is not predicated on any other service-connected disability.  Thus, the issue of entitlement to a TDIU from May 21, 2015, is moot.

For the reasons stated above, TDIU must be granted for the portion of the appeal period prior to May 21, 2015.  


IV.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In light of the favorable decision to grant the Veteran's claim of entitlement to service connection for bilateral hearing loss and residuals of a back/neck injury, and entitlement to a TDIU to the extent possible, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) with respect to those claims is harmless error.  With respect to the Veteran's increased rating claim for PTSD, VA provided adequate notice in a letter sent to the Veteran in September 2007, after the Veteran first filed his service connection claim.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records and private treatment records were obtained to the extent possible, and he has been provided with VA examinations adequate for determining the level of severity of his service-connected PTSD.  

The AOJ substantially complied with the Board's March 2015 remand directives by affording his requested Board hearing.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's increased rating claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.


ORDER

Entitlement to service connection for residuals of a neck/back injury is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to an initial 70 percent disability rating for PTSD is granted for the portion of the appeal period prior to May 21, 2015, subject to the laws and regulations governing the disbursement of monetary benefits.

Entitlement to a 100 percent disability rating for PTSD is granted for the portion of the appeal period from May 21, 2015, subject to the laws and regulations governing the disbursement of monetary benefits.

Entitlement to a TDIU is granted for the portion of the appeal period prior to May 21, 2015, subject to the laws and regulations governing the disbursement of monetary benefits.  


REMAND

The Veteran reported that he was diagnosed with malaria sometime after his separation from service.  He indicated that he was told that the parasite could remain dormant for years before symptoms become manifest, thus that his infection was the result of service in Vietnam.  He contended in his November 2008 substantive appeal that he suffered high fevers at times as a result of malaria.  His wife intimated during the October 2016 Board hearing that the Veteran had weakened immunity due to malaria.  To date, the Veteran has not been afforded a VA examination for his claimed malaria.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence with respect to the severity of the Veteran's service-connected CAD is ambiguous.  Cf. 38 C.F.R. § 4.2 (2016).  During a November 2013 VA examination, the examiner indicated that Veteran did not have ischemic heart disease.  The examiner, however, indicated that the lowest level of activity at which the Veteran reported dyspnea was greater than 5-7 METs.  There was no indication, however, as to the causative factor of the Veteran's workload state.  Additionally, a May 2014 private nuclear exercise stress test report indicated that ECG findings were borderline for inducible ischemia.  Moreover, while the November 2013 VA examiner indicated that there was no cardiac hypertrophy, prior evidence of record, however, indicated that ventricular hypertrophy was present through at least June 2011.  Clarification is required. 

Accordingly, these claims are REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for an appropriate VA examination for malaria.  The examiner must review the claims file.  All necessary studies and tests must be conducted.  

The examiner must diagnose and describe any malaria or residual associated disability, found to be present at any time since July 2007.  The examiner should specifically address reports that the Veteran has fevers due to malaria and has experienced weakened immunity.

For any malaria or associated residual disability present since July 2007, the examiner is asked to provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its onset during his active service or is related to an in-service disease, event, or injury.  

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

2.  The AOJ must ensure that the Veteran is scheduled for a VA cardiology examination by an examiner who has not previously examined him.  The examiner must review the claims file.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should specifically describe the current state of the Veteran's diagnosed CAD.  If the disability has resolved, the examiner should, provide an approximate time period for the resolution of the disability.  

The examiner should describe the frequency of any congestive heart failure, determine the Veteran's current ejection fraction and current METs levels, and note any resulting symptomatology, due to CAD.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

3.  Then readjudicate the claims that are the subject of this appeal.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


